Exhibit 10.1

INSTRUMENT OF REMOVAL, APPOINTMENT AND ACCEPTANCE, dated as of November 29, 2012
(this “Instrument”), among STATE STREET BANK AND TRUST COMPANY, a Massachusetts
trust company (the “Successor Collateral Agent”), TPG SL SPV, LLC, a Delaware
limited liability company (the “Borrower”), TPG SPECIALTY LENDING, INC., as
investment manager (the “Appointing Party”) and THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., a national banking association duly organized and existing
under the laws of the United States of America (the “Existing Collateral
Agent”).

RECITALS

The Borrower, the Existing Collateral Agent, the “Lender” parties thereto, and
Natixis, New York Branch, as facility agent (the “Facility Agent”), are parties
to the Revolving Credit and Security Agreement, dated as of May 9, 2012 (the
“Agreement”).

On September 7, 2012, the Appointing Party notified the Existing Collateral
Agent, the Lenders and the Borrower that it has elected to remove and discharge
the Existing Collateral Agent from the performance of its obligations under the
Agreement and the other Facility Documents pursuant to Section 11.05(b) of the
Agreement and has appointed the Successor Collateral Agent as successor to the
Existing Collateral Agent.

The Appointing Party wishes to appoint the Successor Collateral Agent to succeed
the Existing Collateral Agent as Collateral Agent under the Agreement and the
other Facility Documents; and the Successor Collateral Agent wishes to accept
appointment as Collateral Agent, Calculation Agent and Custodian (collectively,
the “Composite Collateral Agent”) under the Agreement and the other Facility
Documents.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Existing Collateral Agent and the Successor Collateral Agent agree as follows:

ARTICLE ONE

THE EXISTING COLLATERAL AGENT

Section 1.01. The Existing Collateral Agent hereby represents and warrants to
the Successor Collateral Agent and the Facility Agent that:

(a) There is no action, suit or proceeding pending or, to the best of the
knowledge of the Responsible Officers of the Existing Collateral Agent,
threatened against the Existing Collateral Agent before any court or
governmental authority arising out of any action or omission by the Existing
Collateral Agent as Composite Collateral Agent under the Agreement or any other
Facility Document.

(b) This Instrument has been duly authorized, executed and delivered on behalf
of the Existing Collateral Agent.

(c) As of the date hereof, the Existing Collateral Agent holds no property or
money under the Agreement or any other Facility Document except for the property
or money held in the securities accounts listed on Exhibit A to the Account
Control Agreement dated as of May 8, 2012.



--------------------------------------------------------------------------------

(d) To the best knowledge of the Responsible Officers of the Existing Collateral
Agent, the Existing Collateral Agent has lawfully discharged its duties as
Composite Collateral Agent under the Agreement and the other Facility Documents.

Section 1.02. Subject to the terms and limitations in this Instrument, the
Existing Collateral Agent hereby assigns, transfers, delivers and confirms to
the Successor Collateral Agent all right, title and interest of the Existing
Collateral Agent in its capacity as Composite Collateral Agent under the
Agreement and the other Facility Documents, including all the rights, powers and
duties of the Existing Collateral Agent (except for past fees, expenses and
other rights accrued prior to the date hereof as addressed in Section 2.03
below) under the Agreement and the other Facility Documents. The Existing
Collateral Agent shall execute and deliver such further instruments and shall do
such other things as the Successor Collateral Agent may reasonably require so as
to more fully and certainly vest and confirm in the Successor Collateral Agent
all the rights, powers and duties hereby assigned, transferred, delivered and
confirmed to the Successor Collateral Agent.

Section 1.03. As of or promptly after the effective date of this Instrument, the
Existing Collateral Agent shall deliver to the Successor Collateral Agent the
items listed on Exhibit A annexed hereto.

ARTICLE TWO

THE SUCCESSOR COLLATERAL AGENT

Section 2.01. The Successor Collateral Agent hereby represents and warrants to
the Existing Collateral Agent and the Facility Agent that:

(a) The Successor Collateral Agent is eligible and qualified under the Agreement
and under the laws of the Commonwealth of Massachusetts to act as Composite
Collateral Agent under the Agreement and the other Facility Documents.

(b) This Instrument has been duly authorized, executed and delivered on behalf
of the Successor Collateral Agent.

Section 2.02. The Successor Collateral Agent hereby accepts its appointment as
Composite Collateral Agent under the Agreement and the other Facility Documents
and shall hereby be vested with all the rights, powers and duties of the
Existing Collateral Agent under the Agreement and the other Facility Documents.

Section 2.03. Notwithstanding this Instrument and the removal of the Existing
Collateral Agent, the Existing Collateral Agent shall retain all rights and
entitlements relating to its service as Composite Collateral Agent under the
Agreement and the other Facility Documents arising or accruing on or before the
effective date of this Instrument, including without limitation, all
entitlements to the payment of its fees and reimbursement of its expenses under
the



--------------------------------------------------------------------------------

Agreement and to the indemnities as set forth in Section 11.04 of the Agreement.
To the extent the Existing Collateral Agent receives funds other than for
payment of the Existing Collateral Agent’s fees, expenses and indemnities, it
agrees to hold those funds as agent for the Successor Collateral Agent and
promptly pay over such funds to the Successor Collateral Agent. The Successor
Collateral Agent agrees to apply such paid over funds in accordance with the
Agreement.

ARTICLE THREE

MISCELLANEOUS

Section 3.01. Except as otherwise expressly provided or unless the context
otherwise requires, all capitalized terms used herein which are defined in the
Agreement shall have the meanings assigned to them in the Agreement.

Section 3.02. The Borrower hereby consents to the removal of the Existing
Collateral Agent as Composite Collateral Agent and to the appointment of the
Successor Collateral Agent as Composite Collateral Agent under the Agreement and
the other Facility Documents. The Borrower hereby designates the Successor
Collateral Agent as its agent and attorney-in-fact to prepare and file all UCC-1
financing statements, continuation statements and other instruments, and take
all other actions, required pursuant to Section 7.08 of the Agreement. The
Borrower hereby revokes the designation of the Existing Collateral Agent as its
agent and attorney-in-fact made in Section 7.08 of the Agreement, except that
the Existing Collateral Agent may execute and deliver such further instruments
and shall do such other things as the Successor Collateral Agent may reasonably
require pursuant to Section 1.02 of this Instrument.

Section 3.03. This Instrument and the removal, appointment and acceptance
effected hereby shall be effective upon the termination of the Account Control
Agreement dated as of May 8, 2012, between the Borrower, as pledgor, and the
Existing Collateral Agent, as collateral agent and as custodian (the “Existing
Account Control Agreement”), and the execution of an account control agreement
between the Borrower, as pledgor, and the Successor Collateral Agent, as
collateral agent and as custodian.

Section 3.04. The Facility Agent and the Borrower acknowledge and agree that
Article XI of the Agreement and Article IV, Section 1 of the Existing Account
Control Agreement shall continue in effect for the benefit of the Existing
Collateral Agent with respect to any actions taken or omitted to be taken by it
while it was Agent.

Section 3.05. The Successor Collateral Agent, the Borrower, the Appointing Party
and the Facility Agent acknowledge and agree that the Custody Services
Agreement, dated on or about the date hereof, between the Borrower and State
Street Bank and Trust Company (the “Custody Services Agreement”) shall
constitute a Facility Document for all purposes of the Agreement, provided,
however, that clause (y) of Section 6.01(d) of the Agreement shall not apply
with respect to the Custody Services Agreement

Section 3.06. This Instrument shall be governed by and construed in accordance
with the laws of the state governing the Agreement, without giving effect to the
conflict of law provisions thereof to the extent the law of another jurisdiction
would apply.



--------------------------------------------------------------------------------

Section 3.07. Nothing in this Instrument shall impose any duty upon the Existing
Collateral Agent to disclose any communications, information or materials
subject to the attorney client privilege, work product doctrine or any
confidentiality agreement to the Successor Collateral Agent or any other person
or entity.

Section 3.08. This Instrument may be executed in any number of counterparts each
of which shall be an original, but such counterparts shall together constitute
but one and the same instrument.

Section 3.09. All notices will be deemed received when sent to the following
addresses pursuant to the instructions in Section 12.02 of the Agreement:

TO THE SUCCESSOR COLLATERAL AGENT:

State Street Bank and Trust Company

One Lincoln Street

Boston, MA 02110

Attention: Carol Lowd, Senior Vice President

Telephone: (617) 937-6265

Telecopy: (617) 937-6033

TO THE EXISTING COLLATERAL AGENT, THE FACILITY AGENT, OR THE BORROWER:

To their respective addresses listed in Section 12.02 of the Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Instrument of Removal,
Appointment and Acceptance to be duly executed as of the day and year first
above written.

 

STATE STREET BANK AND TRUST COMPANY, as Successor Collateral Agent By      
Name:   Title:

 

TPG SL SPV, LLC, as Borrower By       Name: Alan Kirshenbaum   Title: Vice
President

 

TPG SPECIALITY LENDING, INC., as Investment Manager By     Name: Alan
Kirshenbaum Title: Vice President

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Existing Collateral Agent By
      Name:   Title:

[Signature Page to Instrument of Removal, Appointment and Acceptance]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

NATIXIS, NEW YORK BRANCH, as Facility Agent By       Name:   Title: By      
Name:   Title:

[Signature Page to Instrument of Removal, Appointment and Acceptance]



--------------------------------------------------------------------------------

EXHIBIT A

Documents to be delivered to the Successor Collateral Agent:

 

1. Executed copy of the Agreement and any supplements and amendments thereto.

 

2. Available account statements for the period from the Closing Date to date of
this Instrument.

 

4. Such other nonconfidential, unprivileged documents currently in the
possession of the Existing Collateral Agent as the Successor Collateral Agent
may reasonably request in order to transfer the appointment to it.